Citation Nr: 1731744	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  11-10 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for neck pain.  

2.  Entitlement to service connection for bilateral hand arthritis


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. B., Counsel




INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board notes that multiple other disabilities of the hand, to include carpal tunnel syndrome and acute transverse myelitis, have been adjudicated separately and are not currently on appeal.  The Veteran has limited the current appeal to arthritis of the hands, which will be the disability considered herein.  

In August 2014, the Veteran withdrew his request for a hearing before the Board. 

The claim was remanded by the Board in November 2015 and November 2016 for additional development and has been returned now for further appellate action.  


FINDINGS OF FACT

1.  A neck disability did not have its clinical onset in service and is not otherwise related to active duty.

2.  A bilateral hand arthritis disability did not have its clinical onset in service and is not otherwise related to active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1154(a) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).
2.  The criteria for service connection for a bilateral hand arthritis disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1154(a); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran received VCAA notice in February and August 2008, prior to the initial adjudication of each issue on appeal.  As such, additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records as well as all available private treatment records and all VA outpatient treatment records.  The Veteran has not identified any outstanding and available medical treatment records.   

In addition, the Board finds that the VA examination and medical opinion evidence in this case is adequate as it is predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file.  The examiners considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the chloracne and a cyst disability other than chloracne issues on appeal have been met.  38 C.F.R. § 3.159(c)(4).

The issue on appeal was previously before the Board November 2015 and November 2016, when it was remanded for additional development.  In accordance with the remand instructions, SSA treatment records and VA treatment records were obtained and associated with the claims file, a VA examination was obtained, and a supplemental statement of the case was issued.  Since the record reflects substantial compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 
No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a) (2016).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neck Disability

The Veteran contends that he has a current neck disability that was caused during or as a result of military service.  She specifically alleges that she injured her neck after a fall during training.  

After a review of the record, the Board determines that service connection is not warranted.  Specifically, the service treatment records are negative for such a fall during training or for any neck treatment due to a fall or a specific injury.  The records do reveal that the Veteran was treated for right-sided neck pain in January 1975 unrelated to a specific injury.  On examination, her head was turned to the left, and there was slight tenderness in the right sternocleidomastoid (SCM) muscle.  An X-ray study of the cervical spine revealed that there were no significant abnormalities.  The impression was of acute torticollis of the right SCM muscle, with no specific history of trauma, and she was given a cervical neck brace.  Thereafter, the service treatment records are negative any further treatment of the neck during service.  

A periodic examination in November 1976 as well as a separation examination in February 1977 revealed that the Veteran's neck was normal, without disability.  The Veteran did not report a neck disability at that time.  

Post-service, a late February 1994 private medical record from Dr. S.E.P. of Houston Family Medicine reflects that the Veteran reported that she had neck and shoulder pain in the arms since mid-February, when she injured herself on the job lifting.  She said her symptoms had progressively worsened, and she had never injured herself in this area before.  The pertinent diagnosis was a neck injury.  Private medical records dated in March 1994 from that physician reflect treatment for neck, shoulder, and arm pain.  All three examinations show that her neck was supple.  At the middle appointment, she complained of neck and shoulder pain all week.  The diagnostic assessment was musculoskeletal pain.  The diagnostic assessment was neck and shoulder pain. 

A December 2010 magnetic resonance imaging (MRI) of the cervical spine showed mild multi-level degenerative changes, and a faint area of increased T2 signal within the cervical spine spinal cord at C5-6, which could reflect a demyelinating process such as MS, but other etiologies could not be excluded.

A December 2011 VA neurology note reflects that the Veteran reported neck pain.  She said the neck pain had been present since 1977.  An assessment specifically related to the neck pain was not provided, other than headaches.  An October 2012 VA neurology note reflects that the Veteran refused to have further workup for an abnormal MRI of the cervical spine with spinal tap.  She reported taking pain medication for her neck pain.  The relevant diagnostic impression was an abnormal MRI of the cervical spine.  It was again noted that further workup was recommended for transverse myelitis but she declined. 

In a March 2014 statement, the Veteran contended that she has had neck pain since January 1975 in service.

The Veteran was afforded a March 2016 VA examination in conjunction with the November 2015 Board remand; the examiner at that time indicated that the Veteran did not have pathology on examination to indicate a neck condition.  However, as noted above, mild multilevel degenerative changes were noted in her cervical spine in a December 2010 VA MRI.  Moreover, it does not appear that the April 2016 VA examiner took x-rays of the Veteran's cervical spine on examination. 

Pursuant to the Board's 2016 remand, a December 2016 VA examination and opinion were obtained.  The VA examiner reviewed the relevant evidence of record, including the in-service treatment for torticollis and the negative separation examination, as well as the 2010 MRI.  The examiner also noted the Veteran's reports regarding the in-service injury following a fall during training.  The examiner concluded, however, that the findings during service are inconsistent with the current clinical presentation of multilevel degenerative disc disease of the cervical spine.  As such, the examiner concluded that the Veteran's current neck disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  

Based on the foregoing, the Board concludes that the Veteran does not have a current neck disability that is etiologically related to service.  Regarding presumptive service connection, the Board notes that arthritis was not demonstrated during or within one year of service.  As such, presumptive service connection is not warranted.  See 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

Regarding direct service connection, service treatment records do not document her reported in-service injury or treatment or any diagnosis of a chronic neck disability.  While she was treated once for torticollis, that was an acute injury that did not require further treatment.  Her cervical spine was negative at the time of that treatment and two subsequent examinations confirmed that the cervical spine was without abnormality.  

The first evidence post-service of a neck disability or symptoms came in 1994, more than 15 years post-service, which the Veteran specifically attributed to a post-service work-related injury.  The Veteran's current neck disability was first demonstrated in 2010, more than 30 years post-discharge.  Moreover, the 2016 VA examiner explained that the neck symptoms treated during military service are not consistent with the Veteran's current disability, and as such, the disability is not etiologically related to the in-service injury or treatment.  

The Board acknowledges the Veteran's reports regarding her neck symptoms and their onset during or due to military service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is competent to report when symptoms such as neck pain began.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

To that end, the Board finds the 2016 VA examination report to be more probative than the Veteran's statements.  The examiner is a medical professional who was able to review the overall record, including the Veteran's history during and after service.  The examiner found the Veteran's current neck disability is not consistent with that of the in-service injury and treatment.  The Veteran, who has not been shown to possess any relevant medical expertise, has made statements in support of her current claim for service connection more than 30 years post-discharge.  

Given the lack of competent and credible evidence demonstrating that the current neck disability is etiologically related to military service, the Board must conclude that the preponderance of the evidence is against the claim for service connection for a neck disability, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Bilateral Hand Arthritis Disability

As noted above, the Veteran has consistently asserted that she incurred arthritis in both hands as a result of military service.  While she has claimed multiple other disabilities involving the hands, to include carpal tunnel syndrome and acute transverse myelitis, those issues have been adjudicated separately and the current claim on appeal is limited to arthritis of the hands.  

The Veteran specifically contends that she has current arthritis as a result of her military service as a typist and computer user.  Specifically, in March 2008 and 2014 statements, she reported that throughout most of her active service she was a typist and computer user, during which she typed 10 to 12 hours per day for three years, which she believes caused her arthritis.

Service treatment records are negative for treatment, complaints, or diagnosis of a specific hand disability, to include arthritis.  A periodic examination in November 1976 as well as a separation examination in February 1977 revealed that the Veteran's hands were normal, without disability.  The Veteran did not report a hand disability at that time.  

Post-service, the Veteran complained of painful hands, with occasional swelling in September and October 2000.  The diagnosis was arthralgias.  

In April 2008, the Veteran was treated for complains of bilateral hand pain and stiffness.  She reported at that time that she had worked until November 2007 at a warehouse, doing heavy lifting and packing.  However, as the treatment record noted, a March 25, 2008, X-ray of the right hands was negative.  Bilateral hand pain was the impression.   

Medical records associated with a Social Security Administration (SSA) disability claim include a November 2010 Disability Examination which resulted in an assessment of multiple arthralgias with diminished hand strength. 

Based on this evidence, a VA examination was provided in December 2016.  The examiner reviewed the relevant evidence of record, including the service treatment records and the Veteran's military service as a typist.  The examiner explained that an X-ray conducted in conjunction with that examiner revealed no evidence of arthritis.  Three views of both hands demonstrated no fracture or other acute skeletal abnormality, no erosions, no evidence of carpal malalignment or instability, and no soft tissue disability.  The examiner concluded that the Veteran did not have arthritis of the hands, but rather diagnosed bilateral hand tendonitis.  The examiner stated that the Veteran's current clinical presentation of the bilateral hand tendonitis is inconsistent with the findings during military service.  As such, the examiner concluded that the Veteran's current bilateral hand disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  

Based on the foregoing, the Board concludes that the Veteran does not have a current bilateral hand arthritis disability and that currently diagnosed bilateral hand tendonitis is not etiologically related to service.  First, the evidence does not demonstrate that she has arthritis f either hand.  A March 2008 X-ray of the right hand was negative and the December 2016 VA examination X-ray was also negative.  Despite the description of arthralgias at various points, "arthralgia" is merely a diagnosis of pain.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 150 (32d ed. 2012) (defining "arthralgia" as simply "pain in a joint").  As such, these diagnoses or descriptions of arthralgia are not the same as a diagnosis of arthritis, which the evidence does not demonstrate.  

As such, the Board concludes that direct and presumptive service connection for arthritis is not warranted.  See 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

To the extent that the 2016 VA examiner diagnosed tendonitis instead of arthritis based upon the Veteran's complaints and reports, the Board finds that such disability is also not etiologically related to service.  The VA examiner specifically stated that the Veteran's current hand tendonitis is not consistent with her service as a typist.  Moreover, the Board notes that the first evidence of bilateral hand symptoms came in 2000, more than 20 years post-discharge.  In addition, the Veteran reported post-service work requiring significant repetitive hand motions and heavy lifting.  

The Board acknowledges the Veteran's reports regarding what she referred to as her bilateral hand arthritis symptoms and their onset due to military service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is competent to report when symptoms such as hand pain began.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

To that end, the Board finds the 2016 VA examination report and opinion to be more probative than the Veteran's statements.  The examiner is a medical professionals who was able to review the overall record, including the Veteran's history during and after service.  The examiner found that the Veteran did not have hand arthritis and that her current disability, tendonitis, is not consistent with that of her military service.  The Veteran, who has not been shown to possess any relevant medical expertise, has made statements in support of her current claim for service connection more than 30 years post-discharge.  Moreover, to the extent that she has rendered a medical diagnosis and opinion, she has not been shown to possess the medical expertise to do so.  

Given the lack of competent and credible evidence demonstrating current arthritis and given the lack of competent and credible evidence demonstrating that the current symptoms, described as arthritis and diagnosed as tendonitis, are etiologically related to military service, the Board must conclude that the preponderance of the evidence is against the claim for service connection for a bilateral hand arthritis disability, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a neck disability is denied.  

Service connection for a bilateral hand arthritis disability is denied.  




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


